DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-15, 17-30 are pending.
Response to Arguments
3.	Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see Remarks, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1-25, 27, 29 and 30 under 35 U.S.C. 103 over Baligh, Wu, Seo, Pan Ohkubo, Sorrentino, Birru, and Khoshnevis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZHANG (WO 2018/135905 A1)
4.	Figure 2 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    520
    877
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, 7, 14, 15, 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. in view of WU et al. (US 2019/0208476 A1) in view of ZHANG (WO 2018/135905 A1).
	Regarding claims 1, 14, 21 and 27, BALIGH et al. disclose a method for wireless communication at a first user equipment (UE), comprising:
	identifying a first set of sidelink wireless resources for transmission of a first transmit power control indication from the first UE to a transmitter of a device-to-device sidelink communication.
	Figure 5 shows the uplink resources is for D2D communication between helper device and target devices.  See also figure 4.
	
    PNG
    media_image2.png
    584
    801
    media_image2.png
    Greyscale

	[0100]: “FIG. 5 assumes that UE device 104a is a helper UE device that communications with target UE device 104b using D2D communication 312, and UE device 104d is a helper UE device that communicates with target UE device 104c using D2D communications 314.” See 
	WU et al. disclose a method for wireless communication at a first user equipment (UE), comprising:
	identifying a first set of sidelink wireless resources for transmission of a first transmit power control indication from the first UE to a transmitter of a device-to-device sidelink communication ([0006]: “Before performing sidelink transmission, the terminal will be configured with a resource pool.  A scheduling assignment (SA) resource pool in the resource pool is used for transmission a physical sidelink control information channel (PSCCH).  The PSCCH carries sidelink control information (SCI) format 0 information.”).
	Figure 6 shows an example of target devices 104b-104d may only communicate directly with the helper device 104a.  the uplink resources are indeed sidelink wireless resources.
	[0105]: “a helper UE device may collect all or some of uplink signaling from one or more target UE devices and forward such signaling to the network.”
wherein the device-to-device sidelink communication is to a group of UEs that includes the first UE, and
wherein the first set of wireless resources includes different resource than other set of wireless resources of other UEs of the group of UEs to provide associated transmit power indications to the transmitter.

    PNG
    media_image3.png
    564
    598
    media_image3.png
    Greyscale

BALIGH et al. differs from the claims in that BALIGH et al. fails to disclose the resources for transmission of power control indication.  However, the limitation “the resource for transmission of is an intended for use statement.  Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure the resource in BALIGH et al. for transmit power control indication.
BALIGH et al. further fail to disclose: determining the first transmit power control indication based at least in part on a measured signal strength of at least one device-to-device based at least in part on a measured signal strength of at least one device-to-device sidelink communication from the transmitter; and
transmitting the first transmit power control indication to the transmitter via the set of sidelink wireless resources.
WU et al. in the same field of invention, disclose identifying a first set of sidelink wireless resources for transmission of a first transmit power control information from the first UE to a transmitter of a device-to-device sidelink communication,
	wherein the device-to-device sidelink communication is a group of UEs that includes the first UE, (see figure 1).

    PNG
    media_image4.png
    599
    882
    media_image4.png
    Greyscale
, and 
	wherein the first set of sidelink wireless resources includes different resources than other sets of sidelink resource or other UEs of the group of UEs to provide associated transmit power control indications to the transmitter (resource allocates for V2V transmission is different from resource allocates for V2P or V2I communication.);
	determining the first transmit power control indication based at least in part on a measured signal strength of at least one device-to-device sidelink communication from the transmitter, wherein determining the first transmit power control indication is performed responsive to a physical sidelink control channel transmission of the transmitter; and
	transmitting the first transmit power control indication to the transmitter via the first set of sidelink wireless resources.
	([0005]: The sidelink communication mode refers to that a packet needs not to pass a core network and a base station, and a communication link may be directly established between UE1 and UE2 for communication.
([0006]: “Before performing sidelink transmission, the terminal will be configured with a resource pool.  A scheduling assignment (SA) resource pool in the resource pool is used for transmitting a physical sidelink control channel (PSCCH).”
([0003]: “V2X (Vehicle-to-Everything) communication includes three types, V2V (Vehicle-to-Vehicle) communication, V2I (Vehicle-to-Infrastructure) communication and V2P (Vehicle-to-Pedestrian) communication.”)
	([0053]: “For transmission power of a PSCCH, if a resource allocation mode is mode 1 (reference may be made to 3GGP 36.213 for its detailed definition), that is, the base station allocates resources for the terminal as requested by the terminal, the terminal may determine the transmission power PSCCH according to a value of a transmitter power control (TPC) command in downlink control information (DCI) transmitted by the base station.  For example, if the TPC command in the DCI is 0, the terminal may determine the transmission power of its PSCCH according to formula (1); and if the TPC command in the DCI is 1, the terminal may determine the transmission power of its PSCCH according to formula (2).  And if the resource allocation mode is mode 2 (reference may be made to 3GPP 36.213 for its detailed definition), that is, the base station configures a resource pool for the terminal and the terminal selects a resource from the resource pool, the terminal may determine the transmission power of its PSCCH according to formula (3).
In other words, WU et al.  disclose a system where UE is configured with resource pools use in difference PSCCH modes (i.e., V2V, V2P).  A base station allocates resource for the UE based on a sidelink of the UE (PSCCH for V2V or PSCCH for V2P, see figure 1).  The resource allocates for each PSCCH mode includes a value of a transmission power control (TPC) command.  The UE selects a resource from the resource pool for its sidelink (PSCCH). The UE may also determine a transmission power for its operating mode, based on transmission power control indication (TPC) from the base station.
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine WU with BALIGH for the teaching of determining transmit power control indication, and transmitting the transmit power control indication using sidelink wireless resource.
	WU teach determining the first transmit power control indication is performed responsive to a physical sidelink control channel (PSCCH) of the transmitter.  WU fails to teach determining the first transmit power control indication is performed responsive to a physical sidelink shared channel (PSSCH) transmission of the transmitter.
	ZHANG, in the same field of invention, disclose Method and Device for Vehicle to Everything (V2X).
	ZHANG teach “In step 602, the UE adjusts the transmit power of Physical Sidelink Control Channel (PSCCH) and the transmit power of Physical Sidelink Shared Channel (PSSCH) according to the power control parameter.”)

    PNG
    media_image5.png
    402
    818
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine SALIGH et al. with ZHANG.

	Regarding claims 2 and 15, WU et al. teach wherein the identifying comprises:
	receiving an indication of the first set of wireless resources from one or more of a base station that serves the transmitter and the first UE, the transmitter, another UE of the group of UEs, or any combination thereof.  See BALIGH et al. figure 6-8 or WU et al. figure 7.

	Regarding claims 4 and 16, WU et al. disclose wherein the determining the first transmit power control information is performed responsive to a physical sidelink shared channel (PSSCH) transmission of the transmitter.
	([0055]: “For transmission power of a physical sidelink shared channel (PSSCH), the case is similar to the PSCCH, and if the resource allocations mode is 1, the terminal may determine the transmission power of the PSSCH according to the value of the TPC command in the DCI transmitted by the base station.  For example, if the TPC command in the DCI is 1, the terminal may determine transmission power of its PSSCH according to formula (4); and if the TPC command in the DCI is 1, the terminal may determine the transmission power of its PSCCH according to formula (5).  And if the resource allocation mode is mode 2, the terminal may determine the transmission o of tis PSSCH according to formula (6).”)

	Regarding claims 5, 7 and 23, WU et al. disclose determining a distance between the transmitter and the first UE; and 
	discontinuing the determining and the transmitting of the first transmit power control indication based at least on the distance exceeding a threshold distance value.
	([0133]: (d) The network 106 may identify a candidate D2D group based on knowledge by the network 106 that a group of UE devices are in close physical proximity to each other.  For example, each of the UE devices may transmit their global positioning system (GPS) information to the network 106, and the network 106 may compare such GPS information, and if the GPS information reveals that the UE devices are within a predetermined physical distance from each other (e.g., within 20 meters), then the network 106 may identify the UE devices as a candidate D2D group.  As another example, the network 106 may perform network-based location by means of triangulation between base station towers to determine the physical location of UE devices.  Upon identifying a candidate D2D group, the network 106 may automatically determine that a master UE device is to be established and select one of the UE devices as the master UE device.”)
	WU et al. also disclose the features.  WU et al. teach (“A power control method and apparatus and a communication system.  The method includes: a terminal acquires transmission power assistant information when transmission of sidelink information is trigged; and the terminal determines transmission power of the sidelink information according to the transmission power assistant information.  With the embodiments of this disclosure, by using a characteristic that an application stratum of the terminal is able to learn a distance between a receiver end and a transmitter end according to a position system and/or a map, information related on power setting is provided to an access stratum of the terminal, so as to instruct the terminal or an eNB to set appropriate transmission power.”), see Abstract.
	([0055]: “In this embodiment, the transmission power assistant information may be information on a distance between a receiver end receiving the sidelink information and a transmitter end (the above terminal), or information on a position of a receiver end receiving the sidelink information, or power level indication information, such as information indicating high power, normal power, and low power.”).

7.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1) further in view of ZHANG (WO 2018/135905 A1) furthermore in view of SEO et al. (US 2016/0150484 A1).
Regarding claims 3 and 22, WU et al. further disclose determining, prior to identifying the first set of wireless resources, to subscribe to group-cast transmission of the transmitter, and wherein the identifying the first set of wireless resources is performed responsive to subscribing to the groupcast transmission of the transmitter. ([0005]: “The sidelink communication mode refers to that a packet needs not to pass a core network and a base station, and a communication link may be directly established between UE1 and UE2 for communication.  A discovery process is generally performed before performing sidelink communication.  For example, UE2 needs first to discover whether UE1 is near before transmitting information to UE1 via the sidelink communication mode.”)
In an alternative, SEO et al. in the same field of invention disclose the features.  

    PNG
    media_image6.png
    552
    466
    media_image6.png
    Greyscale

SEO et al. teach ([0103]: “Hence, according to the present invention, firs of all, it is able to determine transmit power in a manner of totaling up such a clause as 10 log.sub.10(M).  In doing so, although the number of broadcast resource blocks (broadcast RBs) changes, transmit power per RB can be constantly maintained.  Moreover, coverage of broadcast/groupcast can be constantly maintained.  For example, if 20 RBs are used for the usage of broadcast/groupcast, a signal can be transmitted using identical power per RB and identical coverage can be maintained only when a signal is transmitted using power as much as twice (3 dB) compared to a 10RB broadcast signal.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine SEO et al. with BALIGH et al. in view of WU et al. 

8.	Claims 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1) ZHANG (WO 2018/135905 A1), furthermore in view Pan et al. (US 2003/0045317 A1).
Regarding claim 6, SEO et al. teach opportunistically monitoring, after discontinuing, for groupcast transmissions of the transmitter, (see figure 12).
	In the alternative, Pan et al., in the same field of invention, disclose method and apparatus for controlling power during a dispatch group call.

    PNG
    media_image7.png
    483
    662
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    527
    657
    media_image8.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Pan et al. with BALIGH et al. in view of WU et al. so to monitor for a transmission for a plurality of mobile stations via a first communication resource during a time period.
	Regarding claims 10 and 12 Pan et al. further disclose:
	determining that one or more other UEs of the group of UEs are causing transmit power adjustments of the transmitter; and
	discontinuing the transmitting of the first transmit power control indication based at least in part on the determining that one or more other UEs of the group of UEs are causing transmit power adjustments of the transmitter.
	(“A base station (142) monitors for a transmission for a plurality of mobile stations (270) via a first communication resource during a time period.  The base station (142) adjusts transmission power associated with a second communication resource based on the transmission from the plurality of mobile stations (270) via the first communication resource.” See Abstract.)
	[0012]: “In response to receipt of a power request transmission from one of the plurality of mobile stations, the base station adjusts transmission power associated with the forward broadcast channel.  For example, the power request transmission may be a power increase request access message (PIRAM) from the mobile station with the highest power requirement of the plurality of mobile stations, i.e., the base station issues an “individual” token to this mobile statin with the highest power requirement to permit this mobile station to transmit the PIRAM.”)

9.	Claims 11-12, 17-18, 24-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over BALIG H et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1) further in view of ZHANG (WO 2018/135905 A1), furthermore in view Pan et al. (US 2003/0045317 A1) and Ohkubo et al. (US 2001/0046877 A1).
	Regarding claims 11, 12, 17,18, 24, 25, 26, 29 and 30, Pan et al. disclose setting a transmit power of the first transmit power control indication at a maximum transmission power of the first UE based on the first transmit power control indication requesting a higher transmit power at the transmitter.
	([[0012]: “In response to receipt of a power request transmission from one of the plurality of mobile stations, the base station adjusts transmission power associated with the forward broadcast channel.  For example, the power request transmission may be a power increase request access message (PIRAM) from the mobile station with the highest power requirement of the plurality of mobile stations, i.,e, the base station issues an “individual” token to this mobile with highest power requirement to permit this mobile station to transmit the PIRAM.”)
	Pan et al. disclose ([0018]: “Thus, the base station 142 may provide the mobile station 172 with an “individual” token, which permits the mobile station 172 to transmit a power request transmission for additional power.  The base station 142 may adjust transmission power associated with the forward broadcast channel in response to the power request transmission by the mobile station 172.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Pan et al. with BALIGH et al. in view of WU et al. so to adjust the transmission power upon received request from the UEs.
	 In an alternative, Ohkubo et al. in the same field of invention, disclose in a transmission power control method. “A power control value of each of the mobile stations is determined based on the received signal quality parameter values of the received parameter signals.  The transmission power of the multicast signal, sent to each of the mobile stations, is controlled based on the determined power control value.” See Abstract.)

    PNG
    media_image9.png
    739
    230
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Ohkubo et al. with BALIGH et al. in view of WU et al. further in view Pan et al. so to dynamically setting the power transmission based on the requests from the UEs.

10.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1) further in view of ZHANG (WO 2018/135905 A1)further in view of SORRENTINO et al. (US 2017/0150302 A1).
	Regarding claim 8, BALIGH et al. in view of WU et al. fail to disclose wherein the first set of wireless resources is associated with a first beam of a set of beams used by the transmitter for groupcast communication. 
	SORRENTINO et al. in the same field of invention, disclose the feature.
	SORRENTINO et al. disclose a radio network node for assisting in groupcast transmission between a first user equipment capable of device-to-device operation, D2D UE, and a group of target D2D UEs.

    PNG
    media_image10.png
    247
    655
    media_image10.png
    Greyscale

	([0058]: “an eNodeB, performing relaying to assist in groupcast transmission and support D2D communication may adapt at least one of its transmitter configuration parameters, for example the transmission power, adaptively to the characteristic of the group of target D2D UEs.  For example, if the characteristic group of target D2D UEs.  For example, if the characteristic is a certain location area, the transmitter may adjust, i.e. decrease or increase, the transmission power, antenna direction and/or antenna beam to ensure that the groupcast signal being relayed can be received in a target area of target D2D UEs.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine SORRENTINO et al. with BALIGH et al. in view of WU et al.

11.	Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1) further in view of SORRENTINO et al. (US 2017/0150302 A1), furthermore in view of Birru (US 2010/0265990 A1).
	Regarding claims 9, 19 and 20, BALIGH et al. in view of WU fail to disclose wherein the transmitter communicates using an omnidirectional beam, and wherein the first set of wireless resources comprises a first set of time resources, a first set of frequency resources or combination thereof.
	Birru in the same field of invention, disclose these features.
	([0007]: “a wireless device comprises a receiver, a transmitter, and an antenna system operatively connected to the receiver and transmitter.  The antenna system is adapted to selectively operate in an omnidirectional mode having an omnidirectional antenna pattern.  The wireless device is adapted to execute a wireless device discovery process for discovery by other wireless devices.  The discovery process comprises setting the antenna system to having the omnidirectional antenna pattern, and transmitting a first packet using the omnidirectional antenna pattern.”)
	([0019]: “to employ omnidirectional antenna patterns during an initial “device discovery phase,” when a wireless device determines where other wireless devices with which it desires to communicate are located, and then one device discovery is complete to switch back to the directional antenna patterns during the subsequent “normal” communication phase.”)
	For the above reason, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Birru with BALIGH et al. in view of WU et al. further in view of SORRENTINO et al.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BALIGH et al. (US 2016/0227463 A1) in view of WU et al. (US 2019/0208476 A1), further in view of ZHANG (WO 2018/135905 A1) furthermore in view of SORRENTINO et al. (US 2017/0150302 A1) furthermore, in view of KHOSHNEVIS et al. (US 2014/0094213 A1).
Regarding claim 13, BALIGH et al. in view of WU et al. in view of SORRENTINO et al. fail to disclose setting a transmit power of the first transmit power control indication according to an open loop control procedure or according to a preconfigured transmit power responsive to the determing that the lower transmit power is requested.
KHOSHNEVIS et al. in the same field of invention, disclose this feature.
([0043]: “In one embodiment, transmission power control for D2D services may be implemented using an open loop power control procedure.  For open loop power control, no feedback may be provided from the receiver UE terminal to the transmitter UE terminal.  The transmitter UE temrinal adjust transmisison power without accounting for whether the transmitted signal is received by the receiver.  For example, the transmitter UE terminal may broadcast discovery and/or communication signals that are not targeted to a specific receiver UE terminal or a group of receiver UE terminals.  Thus, the transmitter UE terminal may lack information regarig the physical communication channel available for communicating with other UE temrinals, which may necessitate the use an open loop  power control procedure.”)

    PNG
    media_image11.png
    451
    398
    media_image11.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine KHOSHNEVIS et al. with BALIGH et al. in view of WU et al. further in view of SORRENTINO et al. so to implement transmission power control for D2D services using an open loop power control procedure., 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

	

	


	
	






























	Regarding claims 1, 14, 21 and 27, BALIGH et al. disclose a method for wireless communication at a first user equipment (UE), comprising:
	identifying a first set of sidelink wireless resources for transmission of a first transmit power control indication from the first UE to a transmitter of a device-to-device sidelink communication,
Figure 5 shows the uplink resources is for D2D communication between helper device and target devices.  See also figure 4.

    PNG
    media_image12.png
    299
    817
    media_image12.png
    Greyscale

[0100]: “FIG. 5 assumes that UE device 104a is a helper UE device that communicates with target UE device 104b using D2D communication 312, and UE device 104d is a helper UE device that communicates with target UE device 104c using D2D communications 314.”  See also figure 4.

    PNG
    media_image13.png
    540
    752
    media_image13.png
    Greyscale

	Figure 6 shows an example of target devices 104b-104d may only communicate directly with the helper device 104a.  The uplink resources are indeed sidelink wireless resources.
	[0105]: “a helper UE device may collect all or some of uplink signaling from one or more target UE devices and forward such signaling to the network.”

    PNG
    media_image14.png
    632
    684
    media_image14.png
    Greyscale

	wherein the device-to-device sidelink communication is to a group of UEs that includes the first UE, and 
	wherein the first set of wireless resources includes different resources than other set of wireless resources of other UEs of the group of UEs to provide associated transmit power indications to the transmitter,

    PNG
    media_image15.png
    630
    687
    media_image15.png
    Greyscale

	Figure 6 shows device-to-device sidelink communication is to a group of UEs that includes the first UE and wireless resources includes different resource allocate to each target devices. 
	BALIGH et al. differs from the claims in that BALIGH et al. fails to disclose the resources for transmission of a transmit power control indication.  However, the limitation “the resource for transmission of” is an intended for use statement.  Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure the resource in BALIGH et al. for transmit power control indication.
	BALIGH et al. further fail to disclose: determining the first transmit power control indication based at least in part on a measured signal strength of at least one device-to-device sidelink communication from the transmitter; and
	transmitting the first transmit power control indication to the transmitter via the side set of sidelink wireless resources.
	WU et al., in the same field of invention, disclose “a power control method, applicable to an eNB, the method including:
	[0015] receiving transmission power assistant information transmitted by a terminal;
	[0016] selecting or adjusting a transmission power parameter with reference to the transmission power assistant information; and
	[0017] transmitting the transmission power parameter to the terminal, so that the terminal calculates transmission power of its sidelink information according to the transmission power parameter and a corresponding transmission power calculation formula.”)
	
    PNG
    media_image16.png
    346
    513
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    409
    953
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    428
    982
    media_image18.png
    Greyscale

	(“With the embodiments of this disclosure, by using a characteristic that an application stratum of the terminal is able to learn a distance between a receiver end and a transmitter end according to a positioning system and/or a map, information related on power setting is provided to an access stratum of the terminal, so as to instruct the terminal or an eNB to set appropriate transmission power.”), see Abstract. 
	Wu et al. teach wherein determining the first transmit power control indication is performed responsive to a physical sidelink shared channel transmission of the transmitter.

	
	

WU et al. teach [0003], FIG. 1...three types of communication modes, V2X (Vehicle-to-Everything) communication includes three types, V2V (Vehicle-to-Vehicle) communication, V2I (Vehicle-to-Infrastructure) communication and V2P (Vehicle-to-Pedestrian) communication.  In other words, a resource allocation for V2V is different from a resource allocation for V2P.  And a transmission power of V2P is different from a transmission power of V2V.
[0006] Before performing sidelink transmission, the terminal will be configured with a resource pool.  A scheduling assignment (SA) resource pool in the resource pool is used for transmitting a physical sidelink control channel (PSCCH).
[0053]: “For transmission power of a PSCCH, if a resource allocation mode is mode1 (reference may be made to 3GPP 36.213 for its detailed determination), that is the base station allocates resources for the terminal as requested by the terminal, the terminal may determine the transmission power of the PSCCH according to a value of a transmitter power control (TPC) command in downlink control information (DCI) transmitted by the base station.  For example, if the TPC command in the DCI is 0, the terminal may determine the transmission power of its PSCCH according to formula (1); and if the TPC command in the DCI is 1, the terminal may determine the transmission power of its PSCCH according to formula (2).  And if the resource allocation mode is mode2 (reference may be made to 3GPP 36.213 for its detailed definition), that is, the base station configures a resource pool for the terminal and the terminal selects a resource from the resource pool, the terminal may determine the transmission of its PSCCH according to formula (3).”
	“wherein determining the first transmission power control indication is performed responsive to a physical sidelink shared channel transmission of the transmitter,